COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NOS. 2-09-004-CR
                                    2-09-005-CR
                                    2-09-006-CR


ELIZABETH A. ROHR                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On January 5, 2009, appellant Elizabeth A. Rohr filed three pro se notices

of appeal.     On January 7, 2009, we sent a letter to appellant stating our

concern that we are without jurisdiction because the trial court has not entered

any appealable orders, and we informed appellant that unless she or any party



      1
          … See Tex. R. App. P. 47.4.
filed a response showing grounds for continuing the appeals on or before

January 19, 2009, the appeals could be dismissed for want of jurisdiction.

Appellant has filed no response.

      Because we generally have jurisdiction to consider an appeal in a criminal

case only when there has been a judgment of conviction, and appellant has

shown us no grounds for continuing the appeals, we dismiss these appeals for

want of jurisdiction.2

                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2009




      2
      … See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth
1996, no pet.).

                                       2